—Judgment, Supreme Court, New York County (Thomas B. Galligan, J., at Mapp hearing; Martin H. Rettinger, J., at plea and sentence), re idered February 5, 1991, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing her to a term of 3 years to life, unanimously affirmed.
After consulting with her counsel, defendant accepted a plea offer and received the agreed upon sentence. As part of the plea agreement, defendant waived her right to appeal the denial of her motion to suppress 12V¿ ounces of cocaine. The plea court extensively discussed with defendant the consequences of the waiver including the fact that on appeal the denial of the suppression motion possibly could be reversed. Since we find that defendant voluntarily, knowingly and intelligently waived her right to appeal the suppression motion, there are no reviewable issues presented here, and, áccordingly, we affirm (People v Callahan, 80 NY2d 273, 285). Concur—Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.